                             UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA

    LEGRETTA F. CHEEK,

                                      Plaintiff,

    v.

    BANK OF AMERICA, N.A.; JOHN DOE;
                                                                CASE NO.: 3:20-CV-00182-RJC
    GURSTEL LAW FIRM, P.C.; WHITNEY
    M. JACOBSON; JESSE VASSALLO
    LOPEZ; BROCK & SCOTT, PLLC;
    BIRSHARI COOPER,

                                      Defendants.


               DEFENDANTS BROCK & SCOTT, PLLC AND BIRSHARI COOPER’S
                 REPLY IN SUPPORT OF MOTION TO DISMISS COMPLAINT

              NOW COME Defendants Brock and Scott, PLLC (“B&S”), and Birshari Cooper

(“Cooper”) (collectively “Defendants”), by and through their undersigned counsel, and submit

this Reply in support of their Motion to Dismiss Complaint and in response to Plaintiff’s

Opposition to and Memorandum in Opposition to their Motion to Dismiss (collectively,

“Plaintiff’s Opposition”), filed on May 28, 2020. [D.E. #31 & #32].

         I.      INTRODUCTION

              Plaintiff’s Opposition fails to address the factual and legal deficiencies of her Complaint.

At its core, the Complaint is an improper, collateral attack on the Arizona Litigation and

Judgment1.          Plaintiff’s Opposition acknowledges and admits that Cooper was not properly

served, and, thus, should be dismissed from this action.              Plaintiff’s Opposition voluntarily

dismisses Count VII of the Complaint. In addition, the Complaint is subject to and should be



1
 Any undefined capitalized term used in this Reply shall be as defined in Defendants’ Memorandum in Support of
Motion to Dismiss.



          Case 3:20-cv-00182-RJC-DSC Document 34 Filed 06/02/20 Page 1 of 8
dismissed pursuant to the Rooker-Feldman doctrine, collateral estoppel, and Rules 8 and 12(b) of

the Federal Rules of Civil Procedure.

     II.      ARGUMENT

              A. Cooper Responded to the Complaint

           In her Opposition, although Plaintiff accurately states that both Defendants filed the

Motion to Dismiss Complaint, Plaintiff incorrectly alleges that “Cooper have [sic] yet to

respond.” [D.E. #32, p. 2]. The Motion to Dismiss Complaint and Memorandum of Law in

Support thereof, D.E. # 25 & #26, were filed by both Defendant B&S and Defendant Cooper.

Cooper has in fact responded to the Complaint.

              B. Plaintiff Admits that Cooper was Not Served

           In the Motion to Dismiss and Memorandum of Law in Support thereof, D.E. # 25 & #26,

Cooper argues that “process of service is defective, and the Court lacks personal jurisdiction.”

[D.E. #32, p. 2]. “Ms. Cheek argues [Cooper’s] statement is somewhat warranted.” [D.E. #32,

p. 2]. Accordingly, Plaintiff does not contest, and it is undisputed, that with respect to Cooper

there was insufficient process and insufficient service of process and, thus this Court lacks

personal jurisdiction over Cooper. The Complaint must be dismissed pursuant to Rule 12(b)(2),

(4) and/or (5) of the Federal Rules of Civil Procedure.

              C. Complaint Barred by Rooker-Feldman Doctrine

           The Complaint is nothing more than a collateral attack on the Judgment entered by the

Superior Court of the State of Arizona in the Arizona Litigation. As such, Plaintiff, as the losing

party in state court, has filed a lawsuit in federal district court seeking redress for an injury

allegedly caused by the state court’s decision itself, which is expressly prohibited under the




                                                 2
       Case 3:20-cv-00182-RJC-DSC Document 34 Filed 06/02/20 Page 2 of 8
Rooker-Feldman doctrine as Plaintiff correctly notes while citing Davani v. Virginia Dept. of

Transp., 434 F.3d 712, 713 (4th Cir. 2006). [D.E. #32, p. 5].

       Plaintiff’s contentions are predicated upon the existence of an alleged debt which

Defendants are seeking to collect on behalf of Defendant Bank of America, N.A. (“BANA”).

However, the debt is not alleged. The debt – in the form of the Judgment entered by the Superior

Court of Arizona in the Arizona Litigation – has been conclusively proven and is indisputably

valid and enforceable, having never been appealed, overturned, reversed or set aside. In her

Opposition, Plaintiff herself quotes from Paragraph 61 of the Complaint that the basis of her

claims is that “BANA cannot go after the amount they improperly got in a judgment in the State

of Arizona.” [D.E. #32, p. 7].

       Plaintiff has not alleged any facts or law in support of her belief that Defendants are

seeking to collect a second judgment against Plaintiff. Defendants did not falsely represent their

actions in furtherance of enforcement of the Judgment, in accordance with North Carolina law.

Exhibits 4 and 5 to the Complaint unequivocally state the amount of the debt is $34,586.00,

which is the exact amount of the Judgment. Plaintiff has failed to allege that Defendants did not

cease collection of the Judgment, other than to provide validation of the debt, once Plaintiff

notified Defendants that she disputed the debt. See Guerrero v. RJM Acquisitions LLC, 499 F.3d

926, 929-30 (9th Cir. 2007) (holding “the [Fair Debt Collection Practices] Act requires a debt

collector who receives notice that a consumer disputes an alleged debt to cease collection efforts

until it provides the consumer with verification of the debt. The Act does not impose an

independent obligation to verify a debt where the collector ceases all collection efforts directed at

the consumer”). Further, there can be no question that, if not validated previously (which is




                                                 3
      Case 3:20-cv-00182-RJC-DSC Document 34 Filed 06/02/20 Page 3 of 8
expressly denied), then Defendants certainly have now validated and/or verified the debt to

Plaintiff through this litigation.

        Contrary to Plaintiff’s assertion, Defendants accurately quoted Chaudhry v. Gallerizzo,

174 F.3d 394 (4th Cir. 1999), which is in fact a case about validation of a debt, in their

Memorandum of Law in Support of Motion to Dismiss Complaint when they stated “verification

of a debt involves nothing more than the debt collector confirming in writing that the amount

being demanded is what the creditor is claiming is owed; the debt collector is not required to

keep detailed files of the alleged debt” Id. at 406. Moreover, to the extent Plaintiff is now

alleging as much, the Complaint is completely devoid of any allegations that the validation

notice, i.e., the February 4, 2020 letter attached as Exhibit 5 to the Complaint, was not “conveyed

effectively to the debtor, ” was not “placed in such a way to be easily readable,” and/or was not

“prominent enough to be noticed by an unsophisticated consumer.” [D.E. #32, p. 9].

        Additionally, Defendants object to Plaintiff’s apparent attempt to insert two (2) new

Exhibits through her Opposition.       Defendants submit that these Exhibits should not be

considered by the Court.

        Accordingly, Plaintiff’s claims are barred, and the Complaint fails to state a claim upon

which relief can be granted.

            D. Plaintiff Dismissed Count VII; Plaintiff May Not Amend the Complaint.

        In her Opposition, Plaintiff admits that she did not intend to include Count VII of the

Complaint, alleging a violation under N.C.G.S. § 58-70, et seq. Accordingly, if not already

dismissed, it must be formally dismissed. [D.E. #32, p. 10].

        Instead, Plaintiff apparently seeks to amend the Complaint to replace this cause of action

with an alleged violation of the North Carolina Debt Collection Act (NCDCA), N.C.G.S. § 75-50



                                                4
       Case 3:20-cv-00182-RJC-DSC Document 34 Filed 06/02/20 Page 4 of 8
through 75-56. As the Complaint was served more than twenty-one (21) days ago, pursuant to

Rule 15(a)(1)(A) of the Federal Rules of Civil Procedure, Plaintiff has no right to amend the

Complaint without the opposing party’s written consent or the Court’s leave, neither of which

Plaintiff has obtained. Moreover, Plaintiff previously attempted to amend Count VII through her

Memorandum in Opposition to BANA’s Motion to Dismiss. [D.E. 23, pp. 12-14]. The prior

attempted amendment only alleges a cause of action against BANA, and thus Plaintiff should be

deemed to have waived any similar cause of action against Defendants, by failing to include it in

such first attempted amendment.

       Even if such amendment is permitted, which is expressly denied, this new cause of action

fails to state a claim upon which relief may be granted. The sole allegation is that Defendants

violated N.C.G.S. § 75-54(4) by “falsely representing the character of the letter in Exhibit 3 of

the allege debt without validation requested by Ms. Cheek.” [D.E. #32, p. 12]. First, Exhibit 3 is

the Judgment entered by the Superior Court of Arizona, along with a Statement of Costs and

Notice of Taxation of Costs, of which Defendants never made any representations. These are

public documents which speak for themselves.          Second, in the event Plaintiff intended to

reference Exhibit 4 or Exhibit 5, as more fully set forth in the Memorandum of Law in Support

of Motion to Dismiss, these letters are valid statements of the debt evidenced by the Judgment,

fully comply with all applicable law, and are neither fraudulent, deceptive nor misleading – and

Plaintiff has failed to set forth how they could be considered as such.

       Thus, Plaintiff’s Count VII was dismissed, may not be amended, and/or fails to state a

claim upon which relief can be granted.




                                                 5
      Case 3:20-cv-00182-RJC-DSC Document 34 Filed 06/02/20 Page 5 of 8
              E. Complaint Prohibited by Doctrine of Collateral Estoppel

       As more fully set forth in the previously filed Memorandum of Law in Support of Motion

to Dismiss and above herein, this action, including without limitation the FDCPA claims which

are predicated upon Plaintiff’s erroneous contention that the Judgment was improperly entered,

is nothing more than a collateral attack on the Arizona Litigation and the Judgment, which is not

permitted by law. Accordingly, Plaintiff’s claims are barred, and the Complaint fails to state a

claim upon which relief can be granted.

       III.      CONCLUSION

       For the reasons set forth herein and in the previously filed Memorandum of Law in

Support of Motion to Dismiss, the Complaint should be dismissed with prejudice.

       Respectfully submitted this 2nd day of June, 2020.

                                                 /s/ Alan M. Presel
                                                 Alan M. Presel, NC Bar #24470
                                                 BROCK & SCOTT, PLLC
                                                 8757 Red Oak Blvd., Suite 150
                                                 Charlotte, NC 28217
                                                 Telephone: 704-643-0290 ext. 1009
                                                 Facsimile: 704-553-7225
                                                 Email: Alan.Presel@brockandscott.com
                                                 Attorneys for Defendants Brock & Scott, PLLC,
                                                 and Birshari Cooper




                                                 6
      Case 3:20-cv-00182-RJC-DSC Document 34 Filed 06/02/20 Page 6 of 8
                        UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA

 LEGRETTA F. CHEEK,

                                Plaintiff,

 v.

 BANK OF AMERICA, N.A.; JOHN DOE;
                                                          CASE NO.: 3:20-CV-00182-RJC
 GURSTEL LAW FIRM, P.C.; WHITNEY
 M. JACOBSON; JESSE VASSALLO
 LOPEZ; BROCK & SCOTT, PLLC;
 BIRSHARI COOPER,

                                Defendants.


                                 CERTIFICATE OF SERVICE

        This is to certify that on this date the undersigned has electronically filed the foregoing
Reply in Support of Motion to Dismiss with the Clerk of Court using the CM/ECF system
which will send electronic notification of such filing to the following counsel for Plaintiffs:

      Tonya L. Urps                           Caren D. Enloe
      McGuireWoods LLP                        Smith Debnam Narron Drake Saintsing & Myers LLP
      201 North Tryon Street, Suite 3000      P.O. Box 176010
      Charlotte, NC 28202-2146                Raleigh, NC 27619-6010
      Attorneys for Defendant Bank of         Attorneys for Defendants Gurstel Law Firm, P.C.,
      America, N.A.                           Whitney M. Jacobson, Jesse Vassallo Lopez

        This is to further certify that on this date the undersigned has served, or caused to be
served, the foregoing Reply in Support of Motion to Dismiss upon pro se Plaintiff by placing a
copy of the same in a postage paid envelope addressed to the person hereafter named, return
address clearly indicated, to the place and address stated below, which is the last known address,
and by depositing said envelope in the U.S. Mail:

                               LeGretta F. Cheek
                               113 Indian Trail Rd N, Suite 100
                               Indian Trail, NC 28079
                               Pro Se Plaintiff




        Case 3:20-cv-00182-RJC-DSC Document 34 Filed 06/02/20 Page 7 of 8
This 2nd day of June, 2020.

                                /s/ Alan M. Presel
                                Alan M. Presel, NC Bar #24470
                                BROCK & SCOTT, PLLC
                                8757 Red Oak Blvd., Suite 150
                                Charlotte, NC 28217
                                Telephone: 704-643-0290 ext. 1009
                                Facsimile: 704-553-7225
                                Email: Alan.Presel@brockandscott.com
                                Attorneys for Defendants Brock & Scott, PLLC,
                                and Birshari Cooper




Case 3:20-cv-00182-RJC-DSC Document 34 Filed 06/02/20 Page 8 of 8
